                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA

ORSCHELN FARM AND HOME, LLC,

                          Plaintiff,                                      4:19CV3013

        vs.
                                                                 ORDER TO SHOW CAUSE
AFFILIATED FM INSURANCE COMPANY,

                          Defendant.


       Federal Rule of Civil Procedure 4(m) provides, “If a defendant is not served within 90 days
after the complaint is filed, the court -- on motion or on its own after notice to the plaintiff -- must
dismiss the action without prejudice against that defendant or order that service be made within a
specified time.” Fed. R. Civ. P. 4(m).
       Plaintiff filed the Complaint on February 8, 2019. (Filing No. 1). More than 90 days has
elapsed since the Complaint was filed. To date, Plaintiff has not filed any return of service
indicating service on the defendant, a waiver of service has not been filed, and the defendant has
not entered a voluntary appearance. Accordingly,


       IT IS ORDERED that Plaintiff shall have until May 29, 2019, to show cause why this
case should not be dismissed pursuant to Federal Rule of Civil Procedure 4(m) or for want of
prosecution. The failure to timely comply with this order may result in dismissal of this action
without further notice.


       Dated this 15th day of May, 2019.
                                                        BY THE COURT:

                                                        s/ Michael D. Nelson
                                                        United States Magistrate Judge
